per curiam:
El Ministerio Fiscal radicó, ante la Sala de San Juan del Tribunal de Primera Instancia, unos pliegos acusatorios contra Rosendo Rodríguez Meléndez por unas alegadas infracciones a los Arts. 166(a) y 202(A) del vi-gente Código Penal de Puerto Rico.(1) Celebrado el corres-pondiente juicio, el Jurado que intervino en el caso, como juzgador de los hechos, rindió veredictos de culpabilidad en relación con todos los cargos imputados. En vista a ello, el tribunal de instancia le impuso a Rodríguez Meléndez pe-nas de prisión, a ser cumplidas las mismas en forma *364concurrente. Inconforme, Rodríguez Meléndez apeló ante el Tribunal de Circuito de Apelaciones, el cual confirmó las convicciones decretadas en instancia mediante sentencia a esos efectos. Oportunamente, Rodríguez Meléndez solicitó la reconsideración de la misma. El foro apelativo interme-dio denegó la reconsideración solicitada mediante resolu-ción, de fecha 22 de mayo de 2000, habiendo sido archi-vada en autos copia de la notificación de dicha resolución el día siguiente, esto es, el 23 de mayo de 2000.
Rodríguez Meléndez acudió, vía certiorari, ante este Tribunal; recurso que radicó el 23 de junio de 2000. El Procu-rador General solicitó la desestimación del mencionado re-curso por haber sido radicado el mismo fuera del término jurisdiccional de treinta (30) días. Mediante Resolución, de fecha 1ro de septiembre de 2000, una Sala Especial de Ve-rano de este Tribunal denegó el recurso radicado por falta de jurisdicción.(2)
Inconforme, Rodríguez Meléndez solicitó la reconsidera-ción de dicha resolución, alegando, entre otras cosas, que la notificación que se hiciera de la resolución emitida por el Tribunal de Circuito de Apelaciones, denegatoria de la mo-ción en solicitud de reconsideración de la sentencia emitida por dicho foro, fue hecha el día 24 de mayo de 2000, con-forme ello surge del matasellos del correo del sobre en que recibió la misma. Alega, en consecuencia, Rodríguez Me-léndez que el término jurisdiccional de treinta (30) días vencía el 23 de junio de 2000, fecha en que él radicó su recurso y no el día antes; ello en vista de las disposiciones de la Ley Núm. 40 de 10 de enero de 1999 (32 L.P.R.A. Ap. III). No le asiste la razón.
*365I — i
De acuerdo con la Regla 20(a)(1) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, cuando la petición de certiorari se presente para revisar una sentencia emitida por el Tribunal de Circuito de Apelaciones, dictada la misma en un recurso de apelación conforme a lo dispuesto en el Art. 3.002(d)(1) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22i(d)(l), el recurso se formalizará presentando la solicitud dentro del término jurisdiccional de treinta (30) días.
En el caso ante nuestra consideración, la notificación de la sentencia recurrida fue archivada en autos el 8 de mayo de 2000, por lo que el término de treinta (30) días para radicar la solicitud de certiorari expiraba el 7 de junio de 2000. Dicho término fue interrumpido por una oportuna moción de reconsideración, la cual fue declarada sin lugar mediante resolución notificada el 23 de mayo de 2000. En consecuencia, el término de treinta (30) días para radicar la solicitud de certiorari expiraba el 22 de junio de 2000. El presente recurso fue radicado ante este Tribunal el 23 de junio de 2000, esto es, un (1) día en exceso del término jurisdiccional provisto por ley. En consecuencia, este Tribunal carece de jurisdicción para entender en el asunto planteado.
M HH
Es correcto que la antes citada Ley Núm. 40 de 10 de enero de 1999 enmendó la Regla 46 de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III, para establecer, en lo pertinente, que “si la fecha de archivo en autos de copia de la notificación en la sentencia, resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en *366el correo”. Nótese que se trata de una enmienda a las Re-glas de Procedimiento Civil, no a las Reglas de Procedi-miento Criminal; razón por la cual la referida enmienda no es de aplicación a los términos pertinentes al caso hoy ante nuestra consideración(3)
En vista del planteamiento que, a esos efectos, ha hecho el peticionario Rodríguez Meléndez y del hecho que el Pro-curador General no ha cuestionado el mismo, hemos enten-dido conveniente y procedente alertar a la profesión legal respecto a esta situación; ello con el propósito de evitarle inconvenientes en el futuro.
Por las razones antes expresadas, en etapa de reconsi-deración y al amparo de las disposiciones de la Regla 50 de nuestro Reglamento se ratifica la desestimación, por falta de jurisdicción, del recurso radicado por el peticionario Ro-dríguez Meléndez, confirmándose la Sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 33 L.P.R.A. secs. 4272(a) y 4353a.


 Sala Especial compuesta por el Juez Presidente Señor Andréu García, y los Jueces Asociados Señores Hernández Denton, Corrada Del Río y Rivera Pérez.


 Por otro lado, la jurisprudencia de este Tribunal —anterior a la mencionada enmienda— referente a esta materia, esto es, el cómputo de los términos jurisdiccio-nales para acudir en revisión ante este Tribunal, igualmente resulta aplicable úni-camente en la esfera civil. Véanse: Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82 (1962); Vida. de Carmona v. Carmona, 93 D.P.R. 140 (1966); Canales v. Converse de Puerto Rico, Inc., 129 D.P.R. 786 (1992); García Claudio v. García Guevara, 145 D.P.R. 659 (1998); Rodríguez et al. v. A.R.Pe., 149 D.P.R. 111 (1999).
Ello no implica, sin embargo, que este Tribunal —ante una clara violación del debido procedimiento de ley— en el futuro no pueda aplicar en la esfera criminal la norma jurisprudencial establecida en los casos antes citados; esto es, en un caso en que la fecha de notificación de la sentencia, resolución u orden se lleve a efecto en fecha distinta y distante de la fecha en que se llevó a cabo el archivo en autos de la copia de la referida sentencia, resolución u orden.
El presente caso, sin embargo, no es el apropiado para ello. Aquí, como hemos visto, la notificación se hizo al siguiente día del archivo en autos de copia de la resolución emitida por el Tribunal de Circuito de Apelaciones, denegatoria de la moción de reconsideración interpuesta, situación que, ciertamente, no resulta viola-toria del debido proceso de ley.